EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Alpha Natural Resources, Inc: We consent to the incorporation by reference in registration statement number 333-127528 on Form S-8 and 333-134081 on Form S-3ASR of Alpha Natural Resources, Inc. of our reports dated February 29, 2008, with respect to the consolidated balance sheets of Alpha Natural Resources, Inc. as of December 31, 2007 and 2006, and the related consolidated statements of income, stockholders' equity and partners’ capital and comprehensive income, and cash flows, for each of the years in the three-year period ended December 31, 2007, and the effectiveness of internal control over financial reporting as of December 31, 2007, which reports appear in the December 31, 2007 annual report on Form 10-K of Alpha Natural Resources, Inc. Our report on the consolidated financial statements refers to Alpha Natural Resources, Inc.’s change in method of accounting and reporting for share-based payments, its method of accounting for postretirement benefits and its method of quantifying errors in 2006. /s/ KPMG LLP Roanoke, Virginia February
